     Case 6:20-mc-00008 Document 1 Filed 04/24/20 Page 1 of 4 PageID #: 1



                             I-]NITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                   OFFICE OF THE CLERK




In the Matter of:

       HAMILTON PHILIP LINDLEY (TX Bar #2404483)                    Cause Number: 6:20mc008




                    RECIPROCAL ATTORNEY DISCPLINARY ORDER

       On December 9,2019, the United States Court of Appeals for the Fifth Circuit entered an

order removing Hamilton Philip Lindley from the roll of attorneys admitted to practice in the

United States Court of Appeals for the Fifth Circuit. Within twenty-one (21) days of service of

the notice and order upon the attorney, the attorney may file a motion for modification or

revocation of the order, pursuant to Local Rule AT-2(bX2XB). Unless the court receives, prior

to that date, aresponse from Hamilton Philip Lindley, IT IS ORDERED that Hamilton Philip

Lindley's name shall be removed from the roll of attorneys admitted to practice in this court

effective thirty (30) days from the date of this order pursuant to Local Rule AT-2(bX2)(A).


        Signed this 24ft day of   April,2020.

                                                DAVID A. O'TOOLE, Clerk of Court



                                                          Saenz, Deputy   Clerk


                                                FOR THE COURT _ BY DIRECTION
     Case 6:20-mc-00008 Document 1 Filed 04/24/20 Page 2 of 4 PageID #: 2




                        UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TEXAS
                                    OFFICE OF THE CLERK

   David A. O'Toole                                                            211West Ferguson
     District Clerk                                                              Tyler, TX 75702


                                          April24,2020


ViA: CERTIFIED MAIL.
     RETURN RECEIPT REOUESTED



Hamilton Philip Lindley (TX Bar #24044838)
2040 Clover Ridge
McGregor, TX 76657

Re: In the Matter of: Hamilton Philip Lindley,   Cause Number: 6:20mc8


Dear Mr. Lindley,

Enclosed is a copy of a Reciprocal Attorney Disciplinary Order entered this date removing you
from the roll of attomeys admitted to practice in this Court.

In accordance with Local Rule AT-2(bX2)(B), the attorney may file a motion for modification or
revocation of the order within twenty-one days of service of this notice. If no motion is filed
within the allotted twenty-one days, the Reciprocal Attorney Discipline Order will be in effect in
accordance with Local Rule AT-2(A).

                                                     Very truly yours,

                                                     David A. O'Toole, Clerk




                                                         Belinda Saenz, Deputy
Enclosure.

Cc: Clerk, Fifth Circuit Court of Appeals
    American Bar Association Data Bank
    State Bar of Texas
    United States Bankruptcy Court
                Case 6:20-mc-00008 Document 1 Filed 04/24/20 Page 3 of 4 PageID #: 3

                                                                                            u * *F'rdiL:r&,ffFJ.*

                     IN THE UNITED STATES COURT OF APPEALfrT0 0e 201$
                              FoR THE FIFTH cIRcuIT
                                                                                                 'r$Ti4 o,,,{uutr
                                                                                            {lfrE W. r'};q}tH, CISRK
                                                          ORDER


                 On November L6,20L7 , the District 8 Grievance Committee, Evidentiary
           Panel 8-3, State Bar of Texas, issued a jud.gment of disbarment entitled
           "Commission for Lawyer Discipline v. Hamilton Philip Lindley," At the
           direction of the Chief Judge, IT IS ORDERED that Hamilton Lindley's name
           shall be removed from the ro11 of attorneys admitted to practice in this court
           effective 35 days from the d,ate of this order unless the court teceives prior to
           that date a response from Mr. Lindley showing cause why his right to practice
           before   this court should not be terminated.
                    See FRAP 46&).


                                                LYLE W. CAYCE, Clerk
                                                United" States Court of Appeals for the Fifth Circuit




                                                B
                                                      Shelley    S          Deputy Clerl<

                                                FOR THE COURT - BY DIRtrCTION
                                                Address:
                                                Clerk of Court
                                                U.S. Court of Appeals for the Fifth Circuit
                                                F. Edward Hebert Building
                                                600 S. Maestri Place
  tru€ c0py
                                                New Orleans, LA 70130
       Tent:
Clerlr, U S                           glle{dr
     Dy:

4aw orleans,                                                                                                              cl
                                                                                                                     ^rb
                                                                                                                    ^iw
                        C,rTi;   i; rl ?iiiij                                                                -,f\
                                                                                                              LV
                                                                                                         \
     Case 6:20-mc-00008 Document 1 Filed 04/24/20 Page 4 of 4 PageID #: 4




                                United States Court of Appeals
                                           HSTH CIRCITIT
                                        OTTICE OF THE CLDRK

     LYLDW. CAYCII                                                              TEL. s04-310-?799
         CI,DRI(                                                              600 S. MANSTRI PT,ACD
                                                                             NEIV ORLDAT\S, LA 70130


                                         January 28,2020

B,ecip_igqts Liste d B   elow

Dear Madam/Sir;

Enclosed is a copy of a self-explanatory certified order entered by this Court against attomey:

Hamilton Lindley [TX Bar #24044838)
2040 Clover Ridge
McGregor TX76657

Mr. Lindley did not respond to the order which became final on January 13,2A20.

                                             Very truly yours,

                                              LYLE W. CAYCE, Clerk



                                              By




Enclosure

Hon. Nathan L. Hecht (c/o Clerk of Coutl, SCTX)
Hon, Orlando L. Garcia, Chief JudgeWTX
All District Court Clerks of the Fifth Circuit
Ms, SheilaK. Booth
Mr, Rob Colwell
Ms. MonicaMenier
Mr. Danny Miller
Ms. ShallandaClay
Mr. E. A. Apffel III, State Bar of Texas
Mr. David J. Smith, Clerk, I ltl' Circuit
